Exhibit 10.84

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

 

In re:   :   

Case No. 09-90334-MHM

  :    PARKER CHANDLER HOMES, LLC,   :   

Chapter 7

  :                Debtor.   :        :   

DEBTOR’S STATEMENT OF FINANCIAL AFFAIRS, SCHEDULES, AND

SUPPLEMENTAL MATRIX

Parker Chandler Homes, LLC, “Debtor” herein, hereby files its STATEMENT OF
FINANCIAL AFFAIRS, SCHEDULES, AND SUPPLEMENTAL MATRIX.

 

Prepared and submitted by: PAUL REECE MARR, P.C. Debtor’s counsel By:   /s/ Paul
Reece Marr   Paul Reece Marr   GA Bar #471230 Suite 960

300 Galleria Parkway, N.W.

Atlanta, GA 30339

770/984-2255

 

–1–



--------------------------------------------------------------------------------

B7 (Official Form 7) (12/07)

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.         Debtor(s)    Chapter   
7

STATEMENT OF FINANCIAL AFFAIRS

This statement is to be completed by every debtor. Spouses filing a joint
petition may file a single statement on which the information for both spouses
is combined. If the case is filed under chapter 12 or chapter 13, a married
debtor must furnish information for both spouses whether or not a joint petition
is filed, unless the spouses are separated and a joint petition is not filed. An
individual debtor engaged in business as a sole proprietor, partner, family
farmer, or self-employed professional, should provide the information requested
on this statement concerning all such activities as well as the individual’s
personal affairs. To indicate payments, transfers and the like to minor
children, state the child’s initials and the name and address of the child’s
parent or guardian, such as “A.B., a minor child, by John Doe, guardian.” Do not
disclose the child’s name. See, 11 U.S.C. § 112; Fed. R. Bankr. P. 1007(m).

Questions 1 - 18 are to be completed by all debtors. Debtors that are or have
been in business, as defined below, also must complete Questions 19 - 25. If the
answer to an applicable question is “None,” mark the box labeled “None.” If
additional space is needed for the answer to any question, use and attach a
separate sheet properly identified with the case name, case number (if known),
and the number of the question.

DEFINITIONS

“In business.” A debtor is “in business” for the purpose of this form if the
debtor is a corporation or partnership. An individual debtor is “in business”
for the purpose of this form if the debtor is or has been, within six years
immediately preceding the filing of this bankruptcy case, any of the following:
an officer, director, managing executive, or owner of 5 percent or more of the
voting or equity securities of a corporation; a partner, other than a limited
partner, of a partnership; a sole proprietor or self-employed full-time or
part-time. An individual debtor also may be “in business” for the purpose of
this form if the debtor engages in a trade, business, or other activity, other
than as an employee, to supplement income from the debtor’s primary employment.

“Insider,” The term “insider” includes but is not limited to: relatives of the
debtor; general partners of the debtor and their relatives; corporations of
which the debtor is an officer, director, or person in control; officers,
directors, and any owner of 5 percent or more of the voting or equity securities
of a corporate debtor and their relatives; affiliates of the debtor and insiders
of such affiliates; any managing agent of the debtor. 11 U.S.C. § 101.

 

   1. Income from employment or operation of business

None

¨

   State the gross amount of income the debtor has received from employment,
trade, or profession, or from operation of the debtor’s business, including
part-time activities either as an employee or in independent trade or business,
from the beginning of this calendar year to the date this case was commenced.
State also the gross amounts received during the two years immediately preceding
this calendar year. (A debtor that maintains, or has maintained, financial
records on the basis of a fiscal rather than a calendar year may report fiscal
year income. Identify the beginning and ending dates of the debtor’s fiscal
year.) If a joint petition is filed, state income for each spouse separately.
(Married debtors filing under chapter 12 or chapter 13 must state income of both
spouses whether or not a joint petition is filed, unless the spouses are
separated and a joint petition is not filed.)

 

    

AMOUNT

            

SOURCE

  $ 0.00        2009 year to Petition Date total revenue   $ 4,854,694.00       
2008 total revenue   $ 19,322,461.00        2007 total revenue

 

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

   2. Income other than from employment or operation of business

None

x

   State the amount of income received by the debtor other than from employment,
trade, profession, or operation of the debtor’s business during the two years
immediately preceding the commencement of this case. Give particulars. If a
joint petition is filed, state income for each spouse separately. (Married
debtors filing under chapter 12 or chapter 13 must state income for each spouse
whether or not a joint petition is filed, unless the spouses are separated and a
joint petition is not filed.)

 

    

AMOUNT

  

SOURCE

 

   3. Payments to creditors

None

x

  

Complete a. or b., as appropriate, and c.

 

a. Individual or joint debtor(s) with primarily consumer debts. List all
payments on loans, installment purchases of goods or services, and other debts
to any creditor made within 90 days immediately preceding the commencement of
this case unless the aggregate value of all property that constitutes or is
affected by such transfer is less than $600. Indicate with an (*) any payments
that were made to a creditor on account of a domestic support obligation or as
part of an alternative repayment schedule under a plan by an approved nonprofit
budgeting and creditor counseling agency, (Married debtors filing under chapter
12 or chapter 13 must include payments by either or both spouses whether or not
a joint petition is filed, unless the spouses are separated and a joint petition
is not filed.)

 

NAME AND ADDRESS
OF CREDITOR

 

DATES OF
PAYMENTS

 

AMOUNT PAID

 

AMOUNT STILL
OWING

 

None

x

   b. Debtor whose debts are not primarily consumer debts: List each payment or
other transfer to any creditor made within 90 days immediately preceding the
commencement of the case unless the aggregate value of all property that
constitutes or is affected by such transfer is less than $5,475. If the debtor
is an individual, indicate with an asterisk (*) any payments that were made to a
creditor on account of a domestic support obligation or as part of an
alternative repayment schedule under a plan by an approved nonprofit budgeting
and creditor counseling agency. (Married debtors filing under chapter 12 or
chapter 13 must include payments by either or both spouses whether or not a
joint petition is filed, unless the spouses are separated and a joint petition
is not filed.)

 

NAME AND ADDRESS OF
CREDITOR

 

DATES OF
PAYMENTS/
TRANSFERS

 

AMOUNT
PAID OR
VALUE OF
TRANSFERS

 

AMOUNT STILL
OWING

 

None

x

   c. All debtors: List all payments made within one year immediately preceding
the commencement of this case to or for the benefit of creditors who are or were
insiders. (Married debtors filing under chapter 12 or chapter 13 must include
payments by either or both spouses whether or not a joint petition is filed,
unless the spouses are separated and a joint petition is not filed.)

 

NAME AND ADDRESS OF
CREDITOR AND RELATIONSHIP
TO DEBTOR

 

DATE OF PAYMENT

 

AMOUNT PAID

 

AMOUNT STILL OWING

 

   4. Suits and administrative proceedings, executions, garnishments and
attachments

None

¨

   a. List all suits and administrative proceedings to which the debtor is or
was a party within one year immediately preceding the filing of this bankruptcy
case. (Married debtors filing under chapter 12 or chapter 13 must include
information concerning either or both spouses whether or not a joint petition is
filed, unless the spouses are separated and a joint petition is not filed.)

 

CAPTION OF SUIT
AND CASE NUMBER

  

NATURE OF PROCEEDING

  

COURT OR AGENCY
AND LOCATION

   STATUS OR
DISPOSITION

Atlanta Communities

Magazine, Inc. vs. Comstock

Homes of Atlanta, LLC, cv

no. 08C20804 1

   suit on account   

State Court of Gwinnett

County, GA

   filed 12/08/2008

Comstock Homes of Atlanta,

LLC v. R. Jerry Thacker, cv

no. 07-3400-EM

   business dispute   

Superior Court of Cherokee

County, GA

   filed 11/26/2007

Landmark Design

Associates, LLC vs.

Comstock Homes of Atlanta,

Inc., cv no. 08C163656

   complaint on account   

State Court of Gwinnett

County, GA

   filed 09/30/2008

 

2

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

CAPTION OF SUIT
AND CASE NUMBER

  

NATURE OF PROCEEDING

  

COURT OR AGENCY
AND LOCATION

   STATUS OR DISPOSITION

New South Publishing, Inc.

vs. Comstock Homes of

Atlanta, LLC, cv

no. 09C04613-1

   complaint on account   

State Court of Gwinnett

County, GA

   filed 03/19/2009

Paramont Grading Company

vs. Comstock Homes of

Atlanta, LLC and

Post Preserve, LLC,

case no. 07A-10018-8

   business dispute   

Gwinnett County, GA

Superior Court

   judgment dated 10/21/2009

ProBuild South, LLC vs.

Comstock Homes of Atlanta, LLC, case no. 09C-04512-2

   business dispute   

Gwinnett County, GA State

Court

   judgment dated 10/28/2009

Robert Bowden, Inc. vs.

Comstock Homes of Atlanta,

LLC as successor of

Parker-Chandler Homes, Inc.

and James B. Parker, Jr.,

case no. 08-A-18948-1

   complaint on account and personal guaranty    State Court of Cobb County, GA
   judgment dated 7/6/2009

Signature Communities, LLC

and Signature Communities

at High Grove, LLC,

Appelants, v Parker-Chandler Homes, Inc.

n/k/a Comstock Homes of

Atlanta, LLC, Andrew H.

Chandler, Jr. and James B.

Parker, Appellees,

No. A09A0924

   business dispute    Court of Appeals of GA    Appellate Court held for
Defendants

Stuart Mechancial Service,

Inc. vs. Comstock Homes of

Atlanta, LLC,

cv no. 09C-03545-5

   complaint on account    Gwinnett County State Court    judgment dated
7/9/2009

Tabas, LLLP vs. Comstock

Homes of Atlanta, LLC,

case no. 07A-09201 8

   Complaint for Specific Performance of Contract and Damages   

Gwinnett County, GA

Superior Court

   judgment dated 6/10/2009

The Lamar Companies vs. Comstock Homes of Atlanta, LLC,

cv no. 08C182295

   complaint on account   

State Court of Gwinnett

County, GA

   filed 10/27/2008

 

None

x

   b. Describe all property that has been attached, garnished or seized under
any legal or equitable process within one year immediately preceding the
commencement of this case. (Married debtors filing under chapter 12 or chapter
13 must include information concerning property of either or both spouses
whether or not a joint petition is filed, unless the spouses are separated and a
joint petition is not filed.)

 

NAME AND ADDRESS OF PERSON FOR
WHOSE BENEFIT PROPERTY WAS SEIZED

 

DATE OF SEIZURE

 

DESCRIPTION AND VALUE OF
PROPERTY

 

3

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

   5. Repossessions, foreclosures and returns

None

¨

   List all property that has been repossessed by a creditor, sold at a
foreclosure sale, transferred through a deed in lieu of foreclosure or returned
to the seller, within one year immediately preceding the commencement of this
case. (Married debtors filing under chapter 12 or chapter 13 must include
information concerning property of either or both spouses whether or not a joint
petition is filed, unless the spouses are separated and a joint petition is not
filed.)

 

NAME AND ADDRESS OF

CREDITOR OR SELLER

 

DATE OF REPOSSESSION,

FORECLOSURE SALE,

TRANSFER OR RETURN

 

DESCRIPTION AND VALUE OF

PROPERTY

Bank of America

c/o Valerie L. Combs, Esq.

Troutman Sanders LLP

Suite 5200; 600 P’tree Street, NE

Atlanta, GA 30308

  12/04/2008   various lots in Brentwood Estates and Senators Ridge Subdvisions,
Jackson County, GA [aggregate foreclosure sale price = $491,988.00; estimated
aggregate secured debt = $1,453,508.00]

Branch Banking & Trust Co.

c/o Courington & Chisholm, PC

kathleen Horne, Esq.

17 West McDonough Street

Savannah, GA 31401

  09/02/2008   various lots in Settindown, Maristone, Glenn Ivey, and Wyngate
Subdivisions, Forsyth County, GA [estimated aggregate fair market value =
$6,898,500.00; estimated aggregate secured debt = $12,837,128.00]

Regions Bank,

c/o Bryan T. Glover, Esq.

Burr & Forman, L.L.P.

Suite 1100; 171 17th Street

Atlanta, GA 30363

  09/02/2008   8.50 acres, Forsyth County, GA [estimated fair market value =
$264,000.00; secured debt = $699,774.00]

 

   6. Assignments and receiverships

None

x

   a. Describe any assignment of property for the benefit of creditors made
within 120 days immediately preceding the commencement of this case. (Married
debtors filing under chapter 12 or chapter 13 must include any assignment by
either or both spouses whether or not a joint petition is filed, unless the
spouses are separated and a joint petition is not filed.)

 

NAME AND ADDRESS OF ASSIGNEE

 

DATE OF

ASSIGNMENT

 

TERMS OF ASSIGNMENT OR SETTLEMENT

 

None

x

   b. List all property which has been in the hands of a custodian, receiver, or
court-appointed official within one year immediately preceding the commencement
of this case. (Married debtors filing under chapter 12 or chapter 13 must
include information concerning property of either or both spouses whether or not
a joint petition is filed, unless the spouses are separated and a joint petition
is not filed.)

 

NAME AND ADDRESS

OF CUSTODIAN

 

NAME AND LOCATION

OF COURT

CASE TITLE & NUMBER

 

DATE OF

ORDER

 

DESCRIPTION AND VALUE OF
PROPERTY

 

   7. Gifts

None

x

   List all gifts or charitable contributions made within one year immediately
preceding the commencement of this case except ordinary and usual gifts to
family members aggregating less than $200 in value per individual family member
and charitable contributions aggregating less than $100 per recipient. (Married
debtors filing under chapter 12 or chapter 13 must include gifts or
contributions by either or both spouses whether or not a joint petition is
filed, unless the spouses are separated and a joint petition is not filed.)

 

4

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

NAME AND ADDRESS OF
PERSON OR ORGANIZATION

 

RELATIONSHIP TO

DEBTOR, IF ANY

 

DATE OF GIFT

 

DESCRIPTION AND

VALUE OF GIFT

 

   8. Losses

None

x

   List all losses from fire, theft, other casualty or gambling within one year
immediately preceding the commencement of this case or since the commencement of
this case. (Married debtors filing under chapter 12 or chapter 13 must include
losses by either or both spouses whether or not a joint petition is filed,
unless the spouses are separated and a joint petition is not filed.)

 

DESCRIPTION AND VALUE

OF PROPERTY

 

DESCRIPTION OF CIRCUMSTANCES AND,
IF LOSS WAS COVERED IN WHOLE OR IN
PART BY INSURANCE, GIVE PARTICULARS

 

DATE OF LOSS

 

   9. Payments related to debt counseling or bankruptcy

None

¨

   List all payments made or property transferred by or on behalf of the debtor
to any persons, including attorneys, for consultation concerning debt
consolidation, relief under the bankruptcy law or preparation of the petition in
bankruptcy within one year immediately preceding the commencement of this case.

 

NAME AND ADDRESS

OF PAYEE

 

DATE OF PAYMENT,

NAME OF PAYOR IF OTHER

THAN DEBTOR

 

AMOUNT OF MONEY

OR DESCRIPTION AND VALUE

OF PROPERTY

Paul Reece Marr, P.C.

Suite 960

300 Galleria Parkway

Atlanta, GA 30339

  04/21/2009  

$3,000.00 attorney fee +

$299.00 filing fee

 

   10. Other transfers

None

¨

   a. List all other property, other than property transferred in the ordinary
course of the business or financial affairs of the debtor, transferred either
absolutely or as security within two years immediately preceding the
commencement of this case. (Married debtors filing under chapter 12 or chapter
13 must include transfers by either or both spouses whether or not a joint
petition is filed, unless the spouses are separated and a joint petition is not
filed.)

 

NAME AND ADDRESS OF TRANSFEREE,

RELATIONSHIP TO DEBTOR

 

DATE

 

DESCRIBE PROPERTY TRANSFERRED

AND VALUE RECEIVED

various     the debtor sold various properties to third parties in the ordinary
course of business during the referenced time period

 

None

x

   b. List all property transferred by the debtor within ten years immediately
preceding the commencement of this case to a self-settled trust or similar
device of which the debtor is a beneficiary.

 

NAME OF TRUST OR OTHER

DEVICE

 

DATE(S) OF

TRANSFER(S)

 

AMOUNT OF MONEY OR DESCRIPTION AND
VALUE OF PROPERTY OR DEBTOR’S
INTEREST IN PROPERTY

 

   11. Closed financial accounts

None

x

   List all financial accounts and instruments held in the name of the debtor or
for the benefit of the debtor which were closed, sold, or otherwise transferred
within one year immediately preceding the commencement of this case. Include
checking, savings, or other financial accounts, certificates of deposit, or
other instruments; shares and share accounts held in banks, credit unions,
pension funds, cooperatives, associations, brokerage houses and other financial
institutions. (Married debtors filing under chapter 12 or chapter 13 must
include information concerning accounts or instruments held by or for either or
both spouses whether or not a joint petition is filed, unless the spouses are
separated and a joint petition is not filed.)

 

5

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

NAME AND ADDRESS OF INSTITUTION

 

TYPE OF ACCOUNT, LAST FOUR

DIGITS OF ACCOUNT NUMBER,

AND AMOUNT OF FINAL BALANCE

 

AMOUNT AND DATE OF SALE

OR CLOSING

 

   12. Safe deposit boxes

None

x

   List each safe deposit or other box or depository in which the debtor has or
had securities, cash, or other valuables within one year immediately preceding
the commencement of this case. (Married debtors filing under chapter 12 or
chapter 13 must include boxes or depositories of either or both spouses whether
or not a joint petition is filed, unless the spouses are separated and a joint
petition is not filed.)

 

NAME AND ADDRESS OF BANK
OR OTHER DEPOSITORY

 

NAMES AND ADDRESSES

OF THOSE WITH ACCESS

TO BOX OR DEPOSITORY

 

DESCRIPTION

OF CONTENTS

 

DATE OF TRANSFER OR
SURRENDER, IF ANY

 

   13. Setoffs

None

x

   List all setoffs made by any creditor, including a bank, against a debt or
deposit of the debtor within 90 days preceding the commencement of this case.
(Married debtors filing under chapter 12 or chapter 13 must include information
concerning either or both spouses whether or not a joint petition is filed,
unless the spouses are separated and a joint petition is not filed.)

 

NAME AND ADDRESS OF CREDITOR

 

DATE OF SETOFF

 

AMOUNT OF SETOFF

 

   14. Property held for another person

None

x

   List all property owned by another person that the debtor holds or controls.

 

NAME AND ADDRESS OF OWNER

 

DESCRIPTION AND VALUE OF PROPERTY

 

LOCATION OF PROPERTY

 

   15. Prior address of debtor

None

¨

   If the debtor has moved within three years immediately preceding the
commencement of this case, list all premises which the debtor occupied during
that period and vacated prior to the commencement of this case. If a joint
petition is filed, report also any separate address of either spouse.

 

ADDRESS

  

NAME USED

  

DATES OF OCCUPANCY

5400 Laurel Springs Pkwy; Suite 201

Suwanee, GA 30024

   Comstock Homes of Atlanta, LLC    01/01/2006 - 09/30/2008

405 Wakefield Bluff Court

Alpharetta, GA 30004

   Comstock Homes of Atlanta, LLC    10/01/2008 - 04/15/2009

 

   16. Spouses and Former Spouses

None

x

   If the debtor resides or resided in a community property state, commonwealth,
or territory (including Alaska, Arizona, California, Idaho, Louisiana, Nevada,
New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years
immediately preceding the commencement of the case, identify the name of the
debtor’s spouse and of any former spouse who resides or resided with the debtor
in the community property state.

NAME

        17. Environmental Information.    For the purpose of this question, the
following definitions apply;    “Environmental Law” means any federal, state, or
local statute or regulation regulating pollution, contamination, releases of
hazardous or toxic substances, wastes or material into the air, land, soil,
surface water, groundwater, or other medium, including, but not limited to,
statutes or regulations regulating the cleanup of these substances, wastes, or
material.   

“Site” means any location, facility, or property as defined under any
Environmental Law, whether or not presently or formerly owned or operated by the
debtor, including, but not limited to, disposal sites.

 

“Hazardous Material” means anything defined as a hazardous waste, hazardous
substance, toxic substance, hazardous material, pollutant, or contaminant or
similar term under an Environmental Law

 

None

x

   a. List the name and address of every site for which the debtor has received
notice in writing by a governmental unit that it may be liable or potentially
liable under or in violation of an Environmental Law. Indicate the governmental
unit, the date of the notice, and, if known, the Environmental Law:

 

6

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

SITE NAME AND ADDRESS

 

NAME AND ADDRESS OF
GOVERNMENTAL UNIT

 

DATE OF NOTICE

 

ENVIRONMENTAL

LAW

 

None

x

   b. List the name and address of every site for which the debtor provided
notice to a governmental unit of a release of Hazardous Material. Indicate the
governmental unit to which the notice was sent and the date of the notice.

 

SITE NAME AND ADDRESS

 

NAME AND ADDRESS OF
GOVERNMENTAL UNIT

 

DATE OF NOTICE

 

ENVIRONMENTAL

LAW

 

None

x

   c. List all judicial or administrative proceedings, including settlements or
orders, under any Environmental Law with respect to which the debtor is or was a
party. Indicate the name and address of the governmental unit that is or was a
party to the proceeding, and the docket number.

 

NAME AND ADDRESS OF

GOVERNMENTAL UNIT

 

DOCKET NUMBER

 

STATUS OR DISPOSITION

 

   18. Nature, location and name of business

None

x

   a. If the debtor is an individual, list the names, addresses, taxpayer
identification numbers, nature of the businesses, and beginning and ending dates
of all businesses in which the debtor was an officer, director, partner, or
managing executive of a corporation, partner in a partnership, sole proprietor,
or was self-employed in a trade, profession, or other activity either full- or
part-time within six years immediately preceding the commencement of this case,
or in which the debtor owned 5 percent or more of the voting or equity
securities within six years immediately preceding the commencement of this case.
   If the debtor is a partnership, list the names, addresses, taxpayer
identification numbers, nature of the businesses, and beginning and ending dates
of all businesses in which the debtor was a partner or owned 5 percent or more
of the voting or equity securities, within six years immediately preceding the
commencement of this case.    If the debtor is a corporation, list the names,
addresses, taxpayer identification numbers, nature of the businesses, and
beginning and ending dates of all businesses in which the debtor was a partner
or owned 5 percent or more of the voting or equity securities within six years
immediately preceding the commencement of this case.

 

NAME

 

LAST FOUR DIGITS OF
SOCIAL-SECURITY OR
OTHER INDIVIDUAL
TAXPAYER-I.D. NO.
(ITIN)/COMPLETE EIN

 

ADDRESS

 

NATURE OF BUSINESS

 

BEGINNING AND

ENDING DATES

 

None

x

   b. Identify any business listed in response to subdivision a., above, that is
“single asset real estate” as defined in 11 U.S.C. § 101.

 

NAME

  

ADDRESS

The following questions are to be completed by every debtor that is a
corporation or partnership and by any individual debtor who is or has been,
within six years immediately preceding the commencement of this case, any of the
following: an officer, director, managing executive, or owner of more than 5
percent of the voting or equity securities of a corporation; a partner, other
than a limited partner, of a partnership, a sole proprietor or self-employed in
a trade, profession, or other activity, either full- or part-time.

(An individual or joint debtor should complete this portion of the statement
only if the debtor is or has been in business, as defined above, within six
years immediately preceding the commencement of this case. A debtor who has not
been in business within those six years should go directly to the signature
page.)

 

   19. Books, records and financial statements

None

¨

   a. List all bookkeepers and accountants who within two years immediately
preceding the filing of this bankruptcy case kept or supervised the keeping of
books of account and records of the debtor.

 

7

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

NAME AND ADDRESS

 

DATES SERVICES RENDERED

Jeff Dauer

11465 Sunset Hills Rd

5th Floor

Reston, VA 20190

 

 

None

¨

   b. List all firms or individuals who within the two years immediately
preceding the filing of this bankruptcy case have audited the books of account
and records, or prepared a financial statement of the debtor.

 

NAME

  

ADDRESS

  

DATES SERVICES RENDERED

PriceWaterhouse Coopers, LLC       Attn: Chris Dietrick           1800 Tysons
Blvd.           McLean, VA 22102          

 

None

¨

   c. List all firms or individuals who at the time of the commencement of this
case were in possession of the books of account and records of the debtor. If
any of the books of account and records are not available, explain.

 

NAME

 

ADDRESS

Jeff Dauer   11465 Sunset Hills Rd   5th Floor   Reston, VA 20190

 

None

x

   d. List all financial institutions, creditors and other parties, including
mercantile and trade agencies, to whom a financial statement was issued by the
debtor within two years immediately preceding the commencement of this case.

 

NAME AND ADDRESS

 

DATE ISSUED

 

   20. Inventories

None

x

   a. List the dates of the last two inventories taken of your property, the
name of the person who supervised the taking of each inventory, and the dollar
amount and basis of each inventory.

 

DATE OF INVENTORY

 

INVENTORY SUPERVISOR

 

DOLLAR AMOUNT OF INVENTORY

(Specify cost, market or other basis)

 

None

x

   b. List the name and address of the person having possession of the records
of each of the two inventories reported in a., above.

 

DATE OF INVENTORY

 

NAME AND ADDRESSES OF CUSTODIAN OF INVENTORY
RECORDS

 

   21. Current Partners, Officers, Directors and Shareholders

None

x

   a. If the debtor is a partnership, list the nature and percentage of
partnership interest of each member of the partnership.

 

NAME AND ADDRESS

  

NATURE OF INTEREST

  

PERCENTAGE OF INTEREST

 

None

¨

   b. If the debtor is a corporation, list all officers and directors of the
corporation, and each stockholder who directly or indirectly owns, controls, or
holds 5 percent or more of the voting or equity securities of the corporation.

 

NAME AND ADDRESS

 

TITLE

 

NATURE AND PERCENTAGE

OF STOCK OWNERSHIP

Comstock Homebuilding Companies, Inc.   manager   sole member 11465 Sunset Hills
Rd     Suite 500     Reston, VA 20190    

 

8

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

   22. Former partners, officers, directors and shareholders

None

x

   a. If the debtor is a partnership, list each member who withdrew from the
partnership within one year immediately preceding the commencement of this case.

 

NAME

 

ADDRESS

 

DATE OF WITHDRAWAL

 

None

x

   b. If the debtor is a corporation, list all officers, or directors whose
relationship with the corporation terminated within one year immediately
preceding the commencement of this case.

 

NAME AND ADDRESS

 

TITLE

 

DATE OF TERMINATION

 

   23. Withdrawals from a partnership or distributions by a corporation

None

x

   If the debtor is a partnership or corporation, list all withdrawals or
distributions credited or given to an insider, including compensation in any
form, bonuses, loans, stock redemptions, options exercised and any other
perquisite during one year immediately preceding the commencement of this case.

 

NAME & ADDRESS

OF RECIPIENT,

RELATIONSHIP TO DEBTOR

 

DATE AND PURPOSE

OF WITHDRAWAL

 

AMOUNT OF MONEY

OR DESCRIPTION AND

VALUE OF PROPERTY

 

   24. Tax Consolidation Group.

None

x

   If the debtor is a corporation, list the name and federal taxpayer
identification number of the parent corporation of any consolidated group for
tax purposes of which the debtor has been a member at any time within six years
immediately preceding the commencement of the case.

 

NAME OF PARENT CORPORATION

 

TAXPAYER IDENTIFICATION NUMBER (EIN)

 

   25. Pension Funds.

None

x

   If the debtor is not an individual, list the name and federal taxpayer
identification number of any pension fund to which the debtor, as an employer,
has been responsible for contributing at any time within six years immediately
preceding the commencement of the case.

 

NAME OF PENSION FUND

 

TAXPAYER IDENTIFICATION NUMBER (EIN)

 

9

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I declare under penalty of perjury that I have read the answers contained in the
foregoing statement of financial affairs and any attachments thereto and that
they are true and correct to the best of my knowledge, information and belief.

 

Date   11/25/2009     Signature    /s/ Christopher Clemente         Christopher
Clemente

[An individual signing on behalf of a partnership or corporation must indicate
position or relationship to debtor.]

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for
up to 5 years, or both. 18 U.S.C. §§ 152 and 3571

 

10

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6A (Official Form 6A) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.          Debtor(s)      

SCHEDULE A – REAL PROPERTY

Except as directed below, list all real property in which the debtor has any
legal, equitable, or future interest, including all property owned as a
co-tenant, community property, or in which the debtor has a life estate. Include
any property in which the debtor holds rights and powers exercisable for the
debtor’s own benefit. If the debtor is married, state whether the husband, wife,
both, or the marital community own the property by placing an “H,” “W,” “J,” or
“C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor
holds no interest in real property, write “None” under “Description and Location
of Property.”

Do not include interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

If an entity claims to have a lien or hold a secured interest in any property,
state the amount of the secured claim. See Schedule D. If no entity claims to
hold a secured interest in the property, write “none” in the column labeled
“Amount of Secured Claim.”

If the debtor is an individual or if a joint petition is filed, state the amount
of any exemption claimed in the property only in Schedule C - Property Claimed
as Exempt.

 

Description and Location of Property

  

Nature of Debtor’s
Interest in Property

  

Husband
Wife Joint
or
Community

   Current Value
of Debtor’s
Interest in
Property,
without
Deducting any
Secured Claim
or Exemption    Amount of
Secured Claim

Lots 26, 28, 30, Allen Creek subdivision, Talmo, Jackson County, GA 30575 (book
value = $60,201.00, tax assessed value = $127,490.00)

   fee simple    —      $ 60,201.00    $ 15,893,229.00

Lots 4, 5, 7, 19, 20, 22, 24, 25, 27, and 28, Arcanum Subdivision, Cumming,
Forsyth County, GA 30040 (book value = $181,221.00, tax assessed value =
$340,000.00)

   fee simple    —      $ 181,221.00    $ 15,893,229.00

Lots 1, 2, 7, 14, and 16, Failing Water Subdivision, Woodstock, Cherokee County,
GA 30188 (book value = $243,851.00, tax assessed value = $825,000.00)

   fee simple    —      $ 243,851.00    $ 15,893,229.00

Lot 25, Glenn Ivey Subdivision, Cumming, Forsyth County, GA 30040 (book value =
$216,220.00, tax assessed value = $78,948.00)

   fee simple    —      $ 216,220.00    $ 199,094.00

Lot 36, Glenn Ivey Subdivision, Cumming, Forsyth County, GA 30040 (book value =
$35,968.00, tax assessed value = $23,600.00)

   fee simple    —      $ 35,968.00    $ 71,087.00

Lot 23, Wyngate Subdivision, Alpharetta, GA 30040 (book value = $280,887.00, tax
assessed value = $32,000.00)

   fee simple    —      $ 280,887.00    $ 279,023.00                      

Total:

   $ 1,018,348.00       (Report also on Summary of Schedules)   

Sheet 1 of 1 total sheets in Schedule of Real Property

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6B (Official Form 6B) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.          Debtor(s)      

SCHEDULE B - PERSONAL PROPERTY

Except as directed below, list all personal property of the debtor of whatever
kind. If the debtor has no property in one or more of the categories, place an
“x” in the appropriate position in the column labeled “None.” If additional
space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor
is married, state whether the husband, wife, both, or the marital community own
the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband,
Wife, Joint, or Community.” If the debtor is an individual or a joint petition
is filed, state the amount of any exemptions claimed only in Schedule C -
Property Claimed as Exempt.

Do not include interests in executory contracts and unexpired leases on this
schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

If the property is being held for the debtor by someone else, state that
person’s name and address under “Description and Location of Property.” If the
property is being held for a minor child, simply state the child’s initials and
the name and address of the child’s parent or guardian, such as “A.B., a minor
child, by John Doe, guardian.” Do not disclose the child’s name. See, 11 U.S.C.
§112 and Fed R. Bankr. P. 1007(m).

 

    

Type of Property

  

N
O

N
E

  

Description and Location of Property

   Husband,
Wife,
Joint or
Community    Current Value of
Debtor’s Interest In Property,
With-Out Deducting Any
Secured Claim or Exemption 1.    Cash on hand.    X          2.    Checking,
savings or other financial accounts, certificates of deposit or shares in banks,
savings and loan, thrift, building and loan, and homestead associations, or
credit unions, brokerage houses, or cooperatives.       checking account # -6303
at United Bank    —      $0.00          checking account # -6307 at United Bank
   —      $0.00          checking account # -6345 at United Bank    —      $0.00
3.    Security deposits with public utilities, telephone companies, landlords,
and others.    X          4.    Household goods and furnishings, including
audio, video, and computer equipment.    X          5.    Books; pictures and
other art objects; antiques; stamp, coin, record, tape, compact disc, and other
collections or collectibles.    X          6.    Wearing apparel.    X         
7.    Furs and jewelry.    X          8.    Firearms and sports, photographic,
and other hobby equipment.    X          9.    Interests in insurance policies.
Name insurance company of each policy and itemize surrender or refund value of
each.    X         

 

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6B (Official Form 6B) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.          Debtor       (If known)

SCHEDULE B - PERSONAL PROPERTY

(Continuation Sheet)

 

     

Type of Property

  

N
O

N
E

  

Description and Location of Property

   Husband,
Wife,
Joint or
Community    Current Value of
Debtor’s Interest In Property,
With-Out Deducting Any
Secured Claim or Exemption 10.    Annuities. Itemize and name each issuer.    X
         11.    Interests in an education IRA as defined in 26 U.S.C. §530(b)(1)
or under a qualified State tuition plan as defined in 26 U.S.C. §529(b)(1). Give
particulars. (File separately the record(s) of any such interest(s). 11 U.S.C.
§521 (c).)    X          12.    Interests in IRA, ERISA, Keogh, or other pension
or profit sharing plans. Give particulars.    X          13.    Stock and
interests in incorporated and unincorporated businesses. Itemize.    X         
14.    Interests in partnerships or joint ventures. Itemize.    X          15.
   Government and corporate bonds and other negotiable and nonnegotiable
instruments.    X          16.    Accounts receivable.    X          17.   
Alimony, maintenance, support, and property settlements to which the debtor is
or may be entitled. Give particulars.    X          18.    Other liquidated
debts owed to debtor including tax refunds. Give particulars.    X          19.
   Equitable or future interests, life estates, and rights or powers exercisable
for the benefit of the debtor other than those listed in Schedule A - Real
Property.    X          20.    Contingent and noncontingent interests in estate
of a decedent, death benefit plan, life insurance policy, or trust.    X      
  

 

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6B (Official Form 6B) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.          Debtor       (If known)

SCHEDULE B - PERSONAL PROPERTY

(Continuation Sheet)

 

     

Type of Property

  

N
O
N
E

  

Description and Location of Property

   Husband,
Wife,
Joint or
Community    Current Value of
Debtor’s Interest In Property,
With-Out Deducting Any
Secured Claim or Exemption 21.    Other contingent and unliquidated claims of
every nature, including tax refunds, counterclaims of the debtor, and rights to
setoff claims. Give estimated value of each.    X          22.    Patents,
copyrights, and other intellectual property. Give particulars.    X          23.
   Licenses, franchises, and other general intangibles. Give particulars.    X
         24.    Customer lists or other compilations containing personally
identifiable information (as defined in 11 U.S.C. §101(41A)) provided to the
debtor by individuals in connection with obtaining a product or service from the
debtor primarily for personal, family, or household purposes.    X          25.
   Automobiles, trucks, trailers, and other vehicles and accessories.    X      
   26.    Boats, motors, and accessories.    X          27.    Aircraft and
accessories.    X          28.    Office equipment, furnishings, and supplies.
   X          29.    Machinery, fixtures, equipment, and supplies used in
business.    X          30.    Inventory.    X          31.    Animals.    X   
      32.    Crops - growing or harvested. Give particulars.    X          33.
   Farming equipment and implements.    X          34.    Farm supplies,
chemicals, and feed.    X          35.    Other personal property of any kind
not already listed. Itemize.    X                                        
Total >    $0.00

(Report also on Summary of Schedules)

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

State the name, mailing address, including zip code, and last four digits of any
account number of all entities holding claims secured by property of the debtor
as of the date of filing of the petition. The complete account number of any
account the debtor has with the creditor is useful to the trustee and the
creditor and may be provided if the debtor chooses to do so. List creditors
holding all types of secured interests such as judgment liens, garnishments,
statutory liens, mortgages, deeds of trust, and other security interests.

List creditors in alphabetical order to the extent practicable. If a minor child
is the creditor, state the child’s initials and the name and address of the
child’s parent or guardian, such as “A.B., a minor child, by John Doe,
guardian.” Do not disclose the child’s name. See, 11 U.S.C. § 112 and Fed R.
Bankr. P. 1007(m). If all secured creditors will not fit on this page, use the
continuation sheet provided.

If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H - Codebtors. If a
joint petition is filed, state whether the husband, wife, both of them, or the
marital community may be liable on each claim by placing an “H,” “W,” “J,” or
“C” in the column labeled “Husband, Wife, Joint, or Community.”

If the claim is contingent, place an “X” in the column labeled “Contingent.” If
the claim is unliquidated, place an “X” in the column labeled “Unliquidated.” If
the claim is disputed, place an “X” in the column labeled “Disputed.” (You may
need to place an “X” in more than one of these three columns).

Total the columns labeled “Amount of Claim Without Deducting Value of
Collateral” and “Unsecured Portion, if Any” in the boxes labeled “Total(s)” on
the last sheet of the completed schedule. Report the total from the column
labeled “Amount of Claim Without Deducting Value of Collateral” also on the
Summary of Schedules and, if the debtor is an individual with primarily consumer
debts, report the total from the column labeled “Unsecured Portion, if Any” on
the Statistical Summary of Certain Liabilities and Related Data.

 

  ¨ Check this box if debtor has no creditors holding secured claims to report
on this Schedule D.

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER

(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

          ACCOUNT NO.    

N

A

  

claim of lien

 

            

 

Atlanta Glass & Mirror, Inc.

196 Rio Circle

Decatur, GA 30030

                           VALUE    $ 0.00         $ 1,138.70   $ 1,138.70
ACCOUNT NO.     N A            $ 199,094.00   $ 0.00

 

Branch Banking & Trust Co.

Attn: Warren Sandberg

16410 Heritage Blvd.; 3rd Flr

Bowie, MD 20716

      

deed to secure debt

 

Lot 25, Glenn Ivey Subdivision, Cumming, Forsyth County, GA 30040 (book value =
$216,220.00, tax assessed value = $78,948.00)

                 VALUE    $ 216,220.00          

Sheet 1 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER

(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

         

ACCOUNT NO.

 

Branch Banking & Trust Co.

Attn: Warren Sandberg

16410 Heritage Blvd.; 3rd Flr

Bowie, MD 20716

   

N

A

  

deed to secure debt

 

Lot 23, Wyngate Subdivision, Alpharetta, GA 30040 (book value = $280,887.00, tax
assessed value = $32,000.00)

                 VALUE    $ 280,887.00         $ 279,023.00   $ 0.00 ACCOUNT NO.
   

N

A

   additional notice address          

 

Branch Banking & Trust Co.

Attn: Keri Jackson

1308 Devils Reach Rd; Ste 200

Woodbridge, VA 22192

                        VALUE    $ 0.00         $ 0.00   $ 0.00 ACCOUNT NO.
0244175    

N

A

  

lease

 

2 copiers

         

 

Canon Financial Services, Inc.

14904 Collections Center Drive

Chicago, IL 60693

                        VALUE    $ 1,000.00         $ 5,836.69     4,836.69
ACCOUNT NO.    

N

A

  

9/3/2008

 

claim of lien

         

 

Jenkins Brothers’ Construction

c/o Brian F. Hansen, Esq.

11625 Rainwater Dr. Suite 350

Alpharetta, GA 30004

                        VALUE    $ 0.00         $ 3,657.60   $ 3,657.60 ACCOUNT
NO.    

N

A

  

1/30/2008

 

claim of lien

         

 

L&W Supply Corp.

Larry Edmondson

101 Jonesboro Rd.

Mcdonough, GA 30253

                        VALUE    $ 0.00         $ 0.00   $ 0.00

Sheet 2 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

(Continuation Sheets)

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER

(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

          ACCOUNT NO.   X   N A   

10/21/2009

 

judgment

 

business dispute

  X   X   X   $ 261,372.00   $ 261,372.00

 

Paramont Grading Company

John Pearson, Registered Agent

4405 Canton Hwy

Cumming, GA 30040

                        VALUE    $ 0.00           ACCOUNT NO.     N A   

10/28/2009

 

judgment

 

business dispute

      X     $ 3,434.04

 

ProBuild South, LLC

12215 East 61st Street

Broken Arrow, OK 74012

                        VALUE    $ 0.00         $ 3,434.04   ACCOUNT NO.   X   N
A   

deed to secure debt

 

Lot 36, Glenn Ivey Subdivision, Cumming, Forsyth County, GA 30040 (book value =
$35,968.00, tax assessed value = $23,600.00)

        $ 71,087.00   $ 35,119.00

 

RBC Builder Finance

Attn: Legal

11011 Richmond Ave.; Suite 850

Houston, TX 77042

                        VALUE    $ 35,968.00           ACCOUNT NO.     N A   
additional notice address         $ 0.00   $ 0.00

 

RBC Builder Finance

Attn: Jim McDunn

301 Grant St; number 4325

Pittsburgh, PA 15219

                        VALUE    $ 0.00           ACCOUNT NO.     N A   

1/30/2008

 

claim of lien

        $ 11,061.48   $ 11,061.48

 

Residential Drywall, Inc.

c/o Suzanne Woolum

PO Box 1390

Hiram, GA 30141

                        VALUE    $ 0.00          

Sheet 3 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER

(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

          ACCOUNT NO.     N A    claim of lien            $ 18,585.00   $
18,585.00

 

Rich Drywall, Inc.

Daphne Jackson

3425 Chartwell Ridge

Suwanee, GA 30024

                          

VALUE

   $ 0.00           ACCOUNT NO.   X  

N

A

  

7/6/2009

 

judgment

 

business account payable

           $ 5,526.00   $ 5,526.00

Robert Bowden, Inc.

Attn: Stephen Cola, CEO

PO Box 4237

Marietta, GA 30061-4237

                          

VALUE

   $ 0.00           ACCOUNT NO.     N A    claim of lien            $ 3,606.57  
$ 3,606.57

 

Southern Staircase, Inc.

Suite E

6025 Shiloh Rd

Alpharetta, GA 30005

                          

VALUE

   $ 0.00           ACCOUNT NO.     N A   

7/9/2008

 

judgment

           $ 5,486.00   $ 5,486.00

 

Stuart Mechancial Service, Inc

Attn: James M. Stuart

5267 Palmero Court

Buford, GA 30518-5848

                          

VALUE

   $ 0.00          

ACCOUNT NO.

    N A   

6/10/2009

 

judgment

     X   X   X   $ 1,501,859.00   $ 1,501,859.00

 

Tabas, LLLP

Attn: Albert M. Ashkouti

6075 Barfield Rd Ste 110

Atlanta, GA 30328

                          

VALUE

   $ 0.00          

Sheet 4 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER
(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint, or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

          ACCOUNT NO.                    

 

Wachovia Bank, N.A.

Attn: Joe Morrocco

150 Fayetteville Street

Raleigh, NC 27602

    N A    additional notice address                     VALUE    $ 0.00        
$ 0.00   $ 0.00

ACCOUNT NO.

 

Wachovia Bank, N.A.

Ron Sanders- S. Tower VA 1927 1753 Pinnacle Drive; 5th Floor

Mc Lean, VA 22102

    N A   

deeds to unsecured debt

 

Lots 26, 28, 30, Allen Creek subdivision, Jackson County, GA; Lots 4, 5, 7, 19,
20, 22, 24, 25, 27, 28, Arcanum Subdivision, Forsyth County, GA; and Lots 1, 2,
7, 14, 16, Falling Water Subdivision, Cherokee County, GA. (Book value =
$485,273.00, tax assessed value = $1,292,490.00)

                                        VALUE    $ 485,273.00         $
15,893,229.00   $ 15,407,956.00 ACCOUNT NO.     N A    additional notice address
            

 

Wachovia Bank, N.A.

Attn: Patrick McGovern

123 South Broad Street Philadelphia, PA 19109

                           VALUE    $ 0.00         $ 0.00   $ 0.00 ACCOUNT NO.  
  N A    claim of lien             

 

Woodman Gutters, Inc.

PO Box 740209

Atlanta, GA 30374-0209

                           VALUE    $ 0.00         $ 2,317.00   $ 2,317.00

Sheet 5 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6D (Official Form 6D) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME AND
MAILING ADDRESS
INCLUDING ZIP CODE AND
AN ACCOUNT NUMBER
(See Instructions Above)

  C
O
D
E
B
T
O
R  

Husband, Wife, Joint, or Community

  C
O
N
T
I
N
G
E
N
T   U
N
L
I
Q
U
I
D
A
T
E
D   D
I
S
P
U
T
E
D   AMOUNT OF CLAIM
WITHOUT
DEDUCTING VALUE
OF COLLATERAL   UNSECURED
PORTION,
IF ANY    

H

W

J

C

  

DATE CLAIM WAS INCURRED,

NATURE OF LIEN, AND

DESCRIPTION AND VALUE

OF PROPERTY

SUBJECT TO LIEN

          ACCOUNT NO.     N A                

 

Woodman Insulation Co., Inc.

1230 Samples Industrial Drive

Cumming, GA 30041

       claim of lien                    

VALUE

   $ 0.00         $ 2,508.00   $ 2,508.00                                   

Total(s)

(Use only on last page)

        $ 18,268,821.08   $ 17,268,463.08                                      
         
 
  (Report also on
Summary of
Schedules)    
 
 
 
 
 
  If applicable,
report also on
Statistical
Summary of
Certain
Liabilities and
Related Data)

Sheet 6 of 6 total sheets in Schedule of Creditors Holding Secured Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6E (Official Form 6E) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

A complete list of claims entitled to priority, listed separately by type of
priority, is to be set forth on the sheets provided. Only holders of unsecured
claims entitled to priority should be listed in this schedule. In the boxes
provided on the attached sheets, state the name, mailing address, including zip
code, and last four digits of the account number, if any, of all entities
holding priority claims against the debtor or the property of the debtor, as of
the date of the filing of the petition. Use a separate continuation sheet for
each type of priority and label each with the type of priority.

The complete account number of any account the debtor has with the creditor is
useful to the trustee and the creditor and may be provided it he debtor chooses
to do so. If a minor child is a creditor, state the child’s initials and the
name and address of the child’s parent or guardian, such as “A.B., a minor
child, by John Doe, guardian.” Do not disclose the child’s name. See, 11 U.S.C.
§112 and Fed. R. Bankr. P. 1007(m).

If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H-Codebtors. If a joint
petition is filed, state whether the husband, wife, both of them, or the marital
community may be liable on each claim by placing an “H,” “W,” “J,” or “C” in the
column labeled “Husband, Wife, Joint, or Community.” If the claim is contingent,
place an “X” in the column labeled “Contingent.” If the claim is unliquidated,
place an “X” in the column labeled “Unliquidated.” If the claim is disputed,
place an “X” in the column labeled “Disputed.” (You may need to place an “X” in
more than one of these three columns.)

Report the total of claims listed on each sheet in the box labeled “Subtotals”
on each sheet. Report the total of all claims listed on this Schedule E in the
box labeled “Total” on the last sheet of the completed schedule. Report this
total also on the Summary of Schedules.

Report the total of amounts entitled to priority listed on each sheet in the box
labeled “Subtotals” on each sheet. Report the total of all amounts entitled to
priority listed on this Schedule E in the box labeled “Totals” on the last sheet
of the completed schedule. Individual debtors with primarily consumer debts
report this total also on the Statistical Summary of Certain Liabilities and
Related Data.

Report the total of amounts not entitled to priority listed on each sheet in the
box labeled “Subtotals” on each sheet. Report the total of all amounts not
entitled to priority listed on this Schedule E in the box labeled “Totals” on
the last sheet of the completed schedule. Individual debtors with primarily
consumer debts report this total also on the Statistical Summary of Certain
Liabilities and Related Data.

 

¨ Check this box if debtor has no creditors holding unsecured priority claims to
report on this Schedule E.

TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that
category are listed on the attached sheets)

 

¨ Domestic Support Obligations

Claims for domestic support that are owed to or recoverable by a spouse, former
spouse, or child of the debtor, or the parent, legal guardian, or responsible
relative of such a child, or a governmental unit to whom such a domestic support
claim has been assigned to the extent provided in 11 U.S.C. §507(a)(1).

 

¨ Extensions of credit in an involuntary case

Claims arising in the ordinary course of the debtor’s business or financial
affairs after the commencement of the case but before the earlier of the
appointment of a trustee or the order for relief. 11 U.S.C. § 507(a)(3).

 

¨ Wages, salaries, and commissions

Wages, salaries, and commissions, including vacation, severance, and sick leave
pay owing to employees and commissions owing to qualifying independent sales
representatives up to 510,950* per person earned within 180 days immediately
preceding the filing of the original petition, or the cessation of business,
whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).

 

¨ Contributions to employee benefit plans

Money owed to employee benefit plans for services rendered within 180 days
immediately preceding the filing of the original petition, or the cessation of
business, whichever occurred first, to the extent provided in 11 U.S.C. §
507(a)(5).

Sheet 1 of 3 total sheets in Schedule of Creditors Holding Unsecured Priority
Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6E (Official Form 6E) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

(Continuation Sheet)

 

¨ Certain farmers and fishermen

Claims of certain farmers and fishermen, up to 5,400* per farmer or fisherman,
against the debtor, as provided in 11 U.S.C. § 507(a)(6).

 

¨ Deposits by individuals

Claims of individuals up to $2,425* for deposits for the purchase, lease, or
rental of property or services for personal, family, or household use, that were
not delivered or provided. 11 U.S.C. § 507(a)(7).

 

x Taxes and Certain Other Debts Owed to Governmental Units

Taxes, customs duties, and penalties owing to federal, state, and local
governmental units as set forth in 11 U.S.C. §507(a)(8).

 

¨ Commitments to Maintain the Capital of an Insured Depository Institution

Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift
Supervision, Comptroller of the Currency, or Board of Governors of the Federal
Reserve System, or their predecessors or successors, to maintain the capital of
an insured depository institution. 11 U.S.C. § 507(a)(9).

 

¨ Claims for Death or Personal Injury While Debtor Was Intoxicated

Claims for death or personal injury resulting from the operation of a motor
vehicle or vessel while the debtor was intoxicated from using alcohol, a drug,
or another substance. 11 U.S.C. § 507(a)(10).

 

* Amounts are subject to adjustment on April 1, 2010, and every three years
thereafter with respect to cases commenced on or after the date of adjustment.

Sheet 2 of 3 total sheets in Schedule of Creditors Holding Unsecured Priority
Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6E (Official Form 6E) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS

(Continuation Sheet)

 

                              Taxes and Certain Other Debts
Owed to Governmental Units                                    Type of Priority
    

CREDITOR’S NAME,

AND MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See Instructions.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT
OF CLAIM    AMOUNT NOT
ENTITLED TO
PRIORITY, IF ANY    AMOUNT
ENTITLED TO
PRIORITY       H
W
J
C   

DATE CLAIM WAS INCURRED

AND CONSIDERATION FOR

CLAIM

                 

Account No.

                          

 

Cherokee Cnty Tax Commissioner

2780 Marietta Street

Canton, GA 30114

      N
A    ad valorem taxes             $ 14,626.12    0.00    $ 14,626.12

Account No.

                          

 

Forsyth County Tax Commissioner

1092 Tribble Gap Rd.

Cumming, GA 30040

      N
A    ad valorem taxes             $ 44,176.75    0.00    $ 44,176.75

Account No.

                          

 

NC Department of Revenue

PO Box 2500

Raleigh, NC 27640-0520

      N
A    ad valorem taxes             $ 104.24    0.00    $ 104.24                  
                           

Subtotals:

(Totals of this page)

     58,907.11    0.00      58,907.11                                           
  

Total:

(Use only on last page of the completed Schedule E. Repeat also on the Summary
of Schedules.)

     58,907.11                                                    

Totals:

(Use only on last page of the completed Schedule E. If applicable, report also
on the Statistical Summary of Certain Liabilities and Related Data.

      0.00      58,907.11                                     

Sheet 3 of 3 total sheets in Schedule of Creditors Holding Unsecured Priority
Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

State the name, mailing address, including zip code, and last four digits of any
account number of all entities holding unsecured claims without priority against
the debtor, as of the date of filing of the petition. The complete account
number of any account the debtor has with the creditor is useful to the trustee
and the creditor and may be provided if the debtor chooses to do so. If a minor
child is a creditor, state the child’s initials and the name and address of the
child’s parent or guardian, such as “A.B., a minor child, by John Doe,
guardian.” Do not disclose the child’s name. See 11 U.S.C. § 112 and Fed. R.
Bankr. P. 1007(m). Do not include claims listed in Schedules D and E. If all
creditors will not fit on this page, use the continuation sheet provided.

If any entity other than a spouse in a joint case may be jointly liable on a
claim, place an “X” in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule H - Codebtors. If a
joint petition is filed, state whether the husband, wife, both of them, or the
marital community may be liable on each claim by placing an “H,” “W,” “J,” or
“C” in the column labeled “Husband, Wife, Joint, or Community.”

If the claim is contingent, place an “X” in the column labeled “Contingent.” If
the claim is unliquidated, place an “X” in the column labeled “Unliquidated.” If
the claim is disputed, place an “X” in the column labeled “Disputed.” (You may
need to place an “X” in more than one of these three columns).

Report the total of all claims listed on this schedule in the box labeled
“Total” on the last sheet of the completed schedule. Report this total also on
the Summary of Schedules and, if the debtor is an individual with primarily
consumer debts, report this total also on the Statistical Summary of Certain
Liabilities and Related Data.

 

¨ Check this box if debtor has no creditors holding secured claims to report on
this Schedule F.

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF
CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO. 071 -032623

                    

 

Aaron Rents & Sells Furniture

8198 Terminal Rd.

Lorton, VA 22079

      N
A    account payable             939.70

ACCOUNT NO.

                    

 

ADT Security Services, Inc.

PO Box 371967

Pittsburgh, PA 15250-7067

      N
A    account payable             191.16

ACCOUNT NO. 06-C-21224 S6

                    

 

Advanced Reporting Services

183 Katielee Cove

Dallas, GA 30132

      N
A    account payable             591.85

Sheet 1 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    21149    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF
CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

Anand Narayanan and

Sunitha Subbarao

2910 Buford Dr; Apt. 910

Buford, GA 30519

      N
A    account payable             6,340.00

ACCOUNT NO.

                    

 

Andrade’s Clean Up, Inc.

4141 North Arnold Mill Rd.

Woodstock, GA 30188

      N
A    account payable             300.00

ACCOUNT NO.

                    

 

Arrow Exterminators

PO Box 707

Cumming, GA 30028-0707

      N
A    account payable             95.00

ACCOUNT NO. various

                    

 

AT&T-GA

PO Box 105262

Atlanta, GA 30348-5262

      N
A    accounts payable             2,043.59

ACCOUNT NO.

                    

 

Atlanta Communities Magazine

1000 Parkwood Circle

Suite 260

Atlanta, GA 30339

   X    N
A    account payable          X    11,190.00

ACCOUNT NO.

                    

 

Atlantic Risk

5850 Waterloo Road

Number 240

Columbia, MD 21045

      N
A    account payable             200.00

Sheet 2 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonprioritv Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF
CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

Blu-John.Com. Inc.

257 Castleberry Ind. Dr.

Cumming, GA 30040

      N
A    account payable             321.00

ACCOUNT NO.

                    

 

Broadriver Communication Corp.

1000 Hemphill Ave NW

Atlanta, GA 30318-5441

      N
A    account payable             337.31

ACCOUNT NO.

                    

 

Builders Design & Leasing Inc.

7601 Lindbergh Drive

Gaithersburg, MD 20879

      N
A    account payable             6,574.52

ACCOUNT NO.

                    

 

C. Lee Davis, Esq.

506 Roswell Street

Building 200; Suite 230

Marietta, GA 30060

      N
A    notice only; attorney for
Robert Bowden, Inc.             0.00

ACCOUNT NO.

                    

 

Cherokee County Water

and Sewer Authority

PO Box 5000

Canton, GA 30114

      N
A    account payable             14,626.12

ACCOUNT NO.

                    

 

City of Suwanee

330 Town Center Avenue

Suwanee, GA 30024

      N
A    liability under performance
bonds    X    X       0.00

Sheet 3 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    account payable             1,600.00

Clear Channel Outdoor

PO Box 402379

Atlanta, GA 30384-2379

                    

ACCOUNT NO.

 

      N
A    account payable             400.00

Conroy & Associates, PC

4550 Atwater Court

Suite 203

Buford, GA 30518

                    

ACCOUNT NO.

 

      N
A    account payable             1,246.96

Consumer Source, Inc.

PO Box 402039

Atlanta, GA 30384-2035

                    

ACCOUNT NO.

 

      N
A    account payable             125.00

Copper Electric, Inc.

2320 Hewatt Rd.

Snellville, GA 30039

                    

ACCOUNT NO.

 

      N
A    account payable             175.00

De Jesus Painting, Inc.

5466 Copperfield Ct.

Lilburn, GA 30047

                    

ACCOUNT NO.

 

      N
A    account payable             8.48

Dell Business Credit

PO Box 5275

Carol Stream, IL 60197-5275

                    

Sheet 4 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    notice only             0.00

Douglas Thompson, Esq.

Douglas Thompson, PC

1S72-C Independence Square

Dunwoody, GA 30338

                    

ACCOUNT NO.

 

      N
A    account payable             779.76

First Multiple Listing Service

5457 Roswell Rd

Suite 208

Atlanta, GA 30342

                    

ACCOUNT NO.

 

      N
A    liability under performance bonds    X    X       0.00

Forsyth County Government

110 East Main Street

Cumming, GA 30040

                    

ACCOUNT NO.

 

      N
A    account payable             1,243.53

Forsyth County Water

PO Box 100003

Cumming, GA 30028-8303

                    

ACCOUNT NO.

 

      N
A    account payable             85.50

GE Appliance HPS-NC

PO Box 281865

Atlanta, GA 30384-1865

                    

ACCOUNT NO.

 

      N
A    account payable             408.00

Georgia Duplicating Products

PO Box 3547

Macon, GA 31205

                    

Sheet 5 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO. 11735-99026 07

 

      N
A    account payable             713.29

Georgia Power

96 Annex

Atlanta, GA 30396-0001

                    

ACCOUNT NO.

 

      N
A    account payable             11,234.72

Glenn Ivey HOA, Inc.

c/o Community Club Mgmt

11735 Pointe Place

Roswall, GA 30076

                    

ACCOUNT NO.

 

      N
A    account payable             5.96

Graham & Penman, LLP

The Pinnacle - Suite 500

3455 Peachtree Road, N.E.

Atlanta, GA 30326

                    

ACCOUNT NO.

 

      N
A    account payable             2,850.00

Graphic Services, Inc.

7997 Wellingford Drive

Manassas, VA 20109

                    

ACCOUNT NO. 6035322133151260

 

      N
A    corporate credit card account             1,348.68

Home Depot Credit Services

PO Box 6029

The Lakes, NV 88901-6029

                    

ACCOUNT NO.

 

      N
A    account payable             100.00

Hooshang Khoshnood

5715 Sourwood Road

Cumming, GA 30040

                    

Sheet 6 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    accounts payable             150.38

Infiniti Energy

PO Box 791263

Baltimore, MD 21279-1263

                    

ACCOUNT NO.

 

      N
A    account payable             0.00

INSCO DICO

PO Box 19725

Irvine, CA 92623

                    

ACCOUNT NO.

 

      N
A    notice only; attorneys for New South Publishing, Inc.             0.00

J. Christopher Simpson, Esq.

for New South Publishing, Inc.

3490 Piedmont Rd, NE; #300

Atlanta, GA 30305

                    

ACCOUNT NO.

 

      N
A    account payable             1,610.97

Jackson County Tax

Commission

PO Box 247

Jefferson, GA 30549

                    

ACCOUNT NO.

 

      N
A    notice only; attorneys for ProBuild South, LLC             0.00

James C. Busch

for ProBuild South, LLC

701 Whitlock Avenue, K-47

Marietta, GA 30064

                    

ACCOUNT NO.

 

      N
A    notice only, attorneys for Atlanta Communities Magazine, Inc.            
0.00

Jason White, Esq.

for Atlanta Communities Magazi

3340 P’tree Rd NE; Ste 2540

Atlanta, GA 30326

                    

Sheet 7 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No          Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheets)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    notice only; attorney for Andrew H. Chandler and James B. Parker,
co-defendants in the Signature Communities litigation             0.00

John A. Christy, Esq.

Schreeder, Wheeler & Flint LLP

1100 P’tree St NE; Ste 800

Atlanta, GA 30309

                    

ACCOUNT NO.

 

      N
A    account payable             150.00

Just Tubs

7924 Benchmark Drive

Flowery Branch, GA 30542

                    

ACCOUNT NO.

 

      N
A    account payable             529.97

Kerxton Insurance Agency

3922 Ponder Drive

Number 120

Fairfax, VA 22030

                    

ACCOUNT NO.

 

      N
A    account payable             6,000.00

L&S Holdings, LLC

6135 Polo Drive

Cumming, GA 30040

                    

ACCOUNT NO.

 

      N
A    account payable             54,616.88

Landmark Design, Ltd.

4460 Commerce Drive

Buford, GA 30518

                    

ACCOUNT NO.

 

      N
A    account payable             100.00

Liberty Bond Services

c/o Atlantic Risk

5850 Waterloo Rd; number 240

Columbia, MD 21045

                    

Sheet 8 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    account payable             100.00

Marcelino Reyes Painting, Inc.

651 Roscoe Davis Road

Monroe, GA 30656

                    

ACCOUNT NO.

 

      N
A    notice only             0.00

Marc V. Thomes, Esq.

Merbaum Law Group, PC

5755 North Point Pkwy

Suite 284

Alpharetta, GA 30004

                    

ACCOUNT NO.

 

      N
A    account payable             12,813.00

Mason Bahr, LLP

Attn: Chip Carter

Two Ravinia Drive; Suite 610

Atlanta, GA 30346

                    

ACCOUNT NO.

 

      N
A    account payable             68.27

Masterpiece Lighting, Inc.

774 Forrest Street

Atlanta, GA 30313

                    

ACCOUNT NO.

 

      N
A    account payable             1,060.00

McClain & Merritt

Attn: Ed Goodgame

11625 Rainwatter Dr; Ste 125

Alpharetta, GA 30004

                    

ACCOUNT NO.

 

      N
A    additional notice address             0.00

McClain & Merritt

3445 Peachtree Rd NE

Suite 500

Atlanta, GA 30326-1276

                    

Sheet 9 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

      N
A    account payable             69.00

McNair Law Firm, P.A.

Attn: Lynn Stevens

2411 Oak Street; Number 206

Myrtle Beach, SC 29577

                    

ACCOUNT NO.

 

      N
A    account payable             1,895.00

Mickey Thomas & Sons

6065 Southard Trace

Suite 106

Cumming, GA 30040

                    

ACCOUNT NO.

 

      N
A    account payable             1,200.00

Move Sales, Inc.

PO Box 13239

Scottsdale, AZ 85267-3239

                    

ACCOUNT NO.

 

      N
A    complaint for damages             12,860.00

New South Publishing, Inc.

450 North ridge Pkwy

Suite 202

Atlanta, GA 30350

                    

ACCOUNT NO.

 

      N
A    additional notice address             0.00

New South Publising, Inc.

1303 Hightower trall

Suite 106

Cumming, GA 30040

                    

ACCOUNT NO.

 

      N
A    account payable             9,600.00

NEXT, LLC

3535 Highway 81

Loganville, GA 30052

                    

Sheet 10 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No          Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

 

   X    N
A    notice only; collection attorney             0.00

NEXT, LLC

c/o Andrew N. Gross; Suite 200

1201 P’tree St NE; Bldg 400

                    

ACCOUNT NO.

 

      N
A    notice only, attorney for Landmark Design Associates, LLC             0.00

Paul W. Andrew, Esq.

for Landmark Design Associates

Seven Lumpkin Street

Lawrenceville, GA 30045

                    

ACCOUNT NO.

 

      N
A    liability under performance bonds    X    X       0.00

Paulding County Govenment

240 Constitution Road

Dallas, GA 30132

                    

ACCOUNT NO. 8852882

 

      N
A    account payable             17.17

Pitney Bowes Global

PO Box 856460

Louisville, KY 40285-6460

                    

ACCOUNT NO. 8000-9090-0253-4571

 

      N
A    account payable             42.16

Pitney Bowes Purchase Power

PO Box 856042

Louisville, KY 40285-6042

                    

ACCOUNT NO.

 

   X    N
A    account payable             0.00

Platte River Insurance Co.

2975 Vine Circle

Decatur, GA 30033

                    

Sheet 11 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

R. Jerry Thacker

c/o Larry C. Oldham, P.C.

416 Pirkle Ferry R, Ste K-500

Cumming, GA 30040

     

 

N
A

  

 

notice only

            0.00

ACCOUNT NO.

                    

 

Rajendra Tummala

1880 Lynwood Place

Alpharetta, GA 30004

     

 

N
A

  

 

account payable

            5,000.00

ACCOUNT NO.

                    

 

Richard M. Howe, Esq.

for Stuart Mechanical Service

4385 Kimball Bridge Rd Ste 100

Alpharetta, GA 30022

     

 

N
A

  

 

notice only; attorneys for Stuart Mechanical Service, Inc.

            0.00

ACCOUNT NO.

                    

 

S. Gregory Joy, Esq.

Smith, Currie & Hancock LLP

245 P’tree Cntr Ave NE; # 2700

Atlanta, GA 30303-1227

     

 

N
A

  

 

notice only; attorneys for

Paramont Grading Company

            0.00

ACCOUNT NO. various

                    

 

Sawnee EMC

PO Box 2153

Birmingham, AL 35287-2530

     

 

N
A

  

 

accounts payable

            750.80

ACCOUNT NO. various

                    

 

Scana Energy

PO Box 100157

Columbia, SC 29202-3157

     

 

N
A

  

 

accounts payable

            455.77

Sheet 12 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

Signature Communities, LLC

5400 Laurel Springs Pkwy

Bldg 100 - Suite 102

Suwanee, GA 30024

  

 

X

  

 

N
A

  

 

business dispute

         X    300,000.00

ACCOUNT NO.

                    

 

Soon Tan

12260 Osprey Drive

Alpharetta, GA 30004

     

 

N
A

  

 

account payable

            19,968.00

ACCOUNT NO. DC 1041221

                    

 

Staples Business Advantage

Dept DC 85105

Hartford, CT 06150-0851

     

 

N
A

  

 

account payable

            0.00

ACCOUNT NO.

                    

 

Stephen Ross Plumbing, Inc.

5140 Carson Court

Buford, GA 30518

     

 

N
A

  

 

account payable

            3,215.00

ACCOUNT NO.

                    

 

Sutter McClellan & Gilbreath

1424 North Brown Road

Number 300

Lawrenceville, GA 30043-8107

     

 

N
A

  

 

account payable

            200.00

ACCOUNT NO.

                    

 

The Atlanta Journal

P.O. Box 105375

Atlanta, GA 30348-5375

     

 

N
A

  

 

account payable

            2,088.00

Sheet 13 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

The Caiaccio Law Firm, LLC

3455 Peachtree Rd NE

Number 500

Atlanta, GA 30326

     

 

N
A

  

 

account payable

            0.00

ACCOUNT NO.

                    

 

The Lamar Companies

c/o Howe and Associates

4385 Kimball Bridge Rd Ste 100

Alpharetta, GA 30022

     

 

N
A

  

 

account payable

            4,128.00

ACCOUNT NO.

                    

 

Travelers Casualty &

Surety Co. of America

Hartford, CT 06183-9062

     

 

N
A

  

 

account payable

            100.00

ACCOUNT NO.

                    

 

Tyler Dixon, Esq.

Raiford & Dixon, LLC

6065 Roswell Road; Suite 200

Atlanta, GA 30328

     

 

N
A

  

 

notice only; attorneys for Tabas, LLLP

            0.00

ACCOUNT NO.

                    

 

Wildes-Spirit Design & Printng

PO Box 1510

White Plains, MD 20695

     

 

N
A

  

 

account payable

            2,016.74

ACCOUNT NO.

                    

 

William Rogers, Esq.

Whelchel, Dunlap, et al

PO Box one

Gainesville, GA 30503

     

 

N
A

  

 

notice only

            0.00

Sheet 14 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6F (Official Form 6F) (12/07) - Cont.

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,

MAILING ADDRESS

INCLUDING ZIP CODE,

AND ACCOUNT NUMBER

(See instructions above.)

   C
O
D
E
B
T
O
R    Husband, Wife, Joint, or Community    C
O
N
T
I
N
G
E
N
T    U
N
L
I
Q
U
I
D
A
T
E
D    D
I
S
P
U
T
E
D    AMOUNT OF CLAIM       H
W
J
C   

DATE CLAIM WAS INCURRED AND

CONSIDERATION FOR CLAIM. IF CLAIM

IS SUBJECT TO SETOFF, SO STATE.

           

ACCOUNT NO.

                    

 

Wise Guys Conracting

11128 Industrial Road

Manassas, VA 20109-3909

     

 

N
A

  

 

account payable

            108.00                                

Total

(Use only on last page of the completed Schedule F.)

(Report also on Summary of Schedules and, if applicable, on the Statistical
Summary of Certain Liabilities and Related Data.)

   506,988.24                       

Sheet 15 of 15 total sheets in Schedule of Creditors Holding Unsecured
Nonpriority Claims

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6G (Official Form 6G) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Describe all executory contracts of any nature and all unexpired leases of real
or personal property. Include any timeshare interests. State nature of debtor’s
interest in contract, i.e., “Purchaser,” “Agent,” etc. State whether debtor is
the lessor or lessee of a lease. Provide the names and complete mailing
addresses of all other parties to each lease or contract described. If a minor
child is a party to one of the leases or contracts, state the child’s initials
and the name and address of the child’s parent or guardian, such as “A.B., a
minor child, by John Doe, guardian.” Do not disclose the child’s name. See, 11
U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

 

¨ Check this box if debtor has no executory contracts or unexpired leases.

 

NAME AND MAILING ADDRESS,

INCLUDING ZIP CODE,

OF OTHER PARTIES TO LEASE OR CONTRACT.

 

DESCRIPTION OF CONTRACT OR LEASE AND

NATURE OF DEBTOR’S INTEREST. STATE

WHETHER LEASE IS FOR NONRESIDENTIAL

REAL PROPERTY. STATE CONTRACT

NUMBER OF ANY GOVERNMENT CONTRACT.

Canon Financial Services, Inc.

  2 copiers

14904 Collections Center Drive

 

Chicago, IL 60693

 

Sheet 1 of 1 total sheets in Schedule of Executory Contracts and Unexpired
Leases

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6H (Official Form 6H) (12/07)

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)      

SCHEDULE H – CODEBTORS

Provide the information requested concerning any person or entity, other than a
spouse in a joint case, that is also liable on any debts listed by the debtor in
the schedules of creditors. Include all guarantors and co-signers. If the debtor
resides or resided in a community property state, commonwealth, or territory
(including Alaska, Arizona, California, Idaho, Louisiana, Nevada, New Mexico,
Puerto Rico, Texas, Washington, or Wisconsin) within the eight years immediately
preceding the commencement of this case, identify the name of the debtor’s
spouse and of any former spouse who resides or resided with the debtor in the
community property state, commonwealth, or territory. Include all names used by
the nondebtor spouse during the eight years immediately preceding the
commencement of this case. If a minor child is a codebtor or a creditor, state
the child’s initials and the name and address of the child’s parent or guardian,
such as “A.B., a minor child, by John Doe, guardian.” Do not disclose the
child’s name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

 

¨ Check this box if debtor has no codebtors.

 

NAME AND ADDRESS OF CODEBTOR

 

NAME AND ADDRESS OF CREDITOR

Andew H. Chandler

c/o John Christy, Esq.

100 P’tree St NE; #800

Atlanta, GA 30309

 

Signature Communities, LLC

5400 Laurel Springs Pkwy

Bldg 100 - Suite 102

Suwanee, GA 30024

Comstock Homes Realty, LLC

11465 Sunset Hills Rd

5th Floor

Reston, VA 20190

 

NEXT, LLC

c/o Andrew N. Gross; Suite 200

1201 P’tree St NE; Bldg 400

Comstock Homebuilding

Companies, Inc.

11465 Sunset Hills Rd; 5th Flr

Reston, VA 20190

 

Atlanta Communities Magazine

1000 Parkwood Circle

Suite 260

Atlanta, GA 30339

James B. Parker, Jr.

2105 Woodfall Drive

Cumming, GA 30041

 

Robert Bowden, Inc.

Attn: Stephen Cole, CEO

PO Box 4237

Marietta, GA 30061-4237

James B. Parker, Jr.

2105 Woodfall Drive

Cumming, GA 30041

 

Signature Communities, LLC

5400 Laurel Springs Pkwy

Bldg 100 - Suite 102

Suwanee, GA 30024

Post Preserve, LLC

11465 Sunset Hills Road

Suite 20190

Reston,VA 20190

 

Paramont Grading Company

John Pearson, Registered Agent

4405 Canton Hwy

Cumming, GA 30040

Andew H. Chandler

c/o John Christy, Esq.

100 P’tree St NE; #800

Atlanta, GA 30309

 

Platte River Insurance Co.

2975 Vine Circle

Decatur, GA 30033

Sheet 1 of 2 total sheets in Schedule of Codebtors

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6H (Official Form 6H) (12/07) - cont.

 

In re    Parker Chandler Homes, LLC    Case No.       

SCHEDULE H - CODEBTORS

(Continuation Sheet)

 

NAME AND ADDRESS OF CODEBTOR

 

NAME AND ADDRESS OF CREDITOR

Andew H. Chandler

c/o John Christy, Esq.

100 P’tree St NE; #800

Atlanta, GA 30309

 

Platte River Insurance Co.

2975 Vine Circle

Decatur, GA 30033

James B. Parker, Jr.

2105 Woodfall Drive

Cumming, GA 30041

 

RBC Builder Finance

Attn: Legal

11011 Richmond Ave.; Suite 850

Houston, TX 77042

James B. Parker, Jr.

2105 Woodfall Drive

Cumming, GA 30041

 

RBC Builder Finance

Attn: Legal

11011 Richmond Ave.; Suite 850

Houston, TX 77042

Sheet 2 of 2 total sheets in Schedule of Codebtors

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)    Chapter
   7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

 

1. Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I
am the attorney for the above-named debtor and that compensation paid to me
within one year before the filing of the petition in bankruptcy, or agreed to be
paid to me, for services rendered or to be rendered on behalf of the debtor(s)
in contemplation of or in connection with the bankruptcy case is as follows:

 

For legal services, I have agreed to accept

   $ 3,000.00

Prior to the filing of this statement I have received

   $ 3,000.00       

Balance Due

   $ 0.00       

 

2. $299.00 of the filing fee has been paid.

 

3. The source of the compensation paid to me was:

x    Debtor         ¨    Other (specify):

 

4. The source of compensation to be paid to me is:

x    Debtor    ¨    Other (specify):

 

5. x I have not agreed to share the above-disclosed compensation with any other
person unless they are members and associates of my law firm.

 

  ¨ I have agreed to share the above-disclosed compensation with a person or
persons who are not members or associates of my law firm. A copy of the
agreement, together with a list of the names of the people sharing in the
compensation is attached.

 

6. In return for the above-disclosed fee, I have agreed to render legal service
for all aspects of the bankruptcy case, including:

 

  a. Analysis of the debtor’s financial situation, and rendering advice to the
debtor in determining whether to file a petition in bankruptcy;

 

  b. Preparation and filing of any petition, schedules, statement of affairs and
plan which may be required;

 

  c. Representation of the debtor at the meeting of creditors and confirmation
hearing, and any adjourned hearings thereof;

 

  d. [Other provisions as needed]

 

7. By agreement with the debtor(s), the above-disclosed fee does not include the
following service:

representation of the debtor(s) in adversary proceedings.

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or
arrangement for payment to me for representation of the debtor(s) in this
bankruptcy proceeding.

 

Dated: 11/25/2009     /s/ Paul Reece Marr       Paul Reece Marr       Paul Reece
Marr, P.C.       Suite 960       300 Galleria Parkway       Atlanta, GA 30339  
   

(770) 984-2255

pmarr@mindspring.com

 

Software Copyright (c) 1996-2009 Best Case Solutions - Evanston, IL - (800)
492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6 Summary (Form 6 - Summary) (12/07)

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)    Chapter
   7

SUMMARY OF SCHEDULES

Indicate as to each schedule whether that schedule is attached and state the
number of pages in each. Report the totals from Schedules A, B, D, E, F, I, and
J in the boxes provided. Add the amounts from Schedules A and B to determine the
total amount of the debtor’s assets. Add the amounts of all claims from
Schedules D, E, and F to determine the total amount of the debtor’s liabilities.
Individual debtors also must complete the “Statistical Summary of Certain
Liabilities and Related Data” if they file a case under chapter 7,11, or 13.

 

NAME OF SCHEDULE

   ATTACHED
(YES/NO)    NO. OF
SHEETS    ASSETS    LIABILITIES    OTHER

A - Real Property

   Yes    1    $ 1,018,348.00      

B - Personal Property

   Yes    3    $ 0.00      

C - Property Claimed as Exempt

   No    0         

D - Creditors Holding Secured Claims

   Yes    4       $ 18,268,821.08   

E - Creditors Holding Unsecured Priority Claims

(Total of Claims on Schedule E)

   Yes    2       $ 58,907.11   

F - Creditors Holding Unsecured Nonpriority Claims

   Yes    16       $ 506,988.24   

G - Executory Contracts and Unexpired Leases

   Yes    1         

H - Codebtors

   Yes    1         

I - Current Income of Individual Debtor(s)

   No    0          $ N/A

J - Current Expenditures of Individual Debtor(s)

   No    0          $ N/A                         

TOTAL

      28    $ 1,018,348.00    $ 18,834,716.43                            



--------------------------------------------------------------------------------

Form 6 - Statistical Summary (12/07)

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)    Chapter
   7

STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. § 159)

If you are an individual debtor whose debts are primarily consumer debts, as
defined in § 101(8) of the Bankruptcy Code (11 U.S.C. § 101(8)), filing a case
under chapter 7, 11 or 13, you must report all information requested below.

x Check this box if you are an individual debtor whose debts are NOT primarily
consumer debts. You are not required to report any information here.

This information is for statistical purposes only under 28 U.S.C. § 159.

Summarize the following types of liabilities, as reported in the Schedules, and
total them.

 

Type of Liability

   Amount     

Domestic Support Obligations (from Schedule E)

   $                        

Taxes and Certain Other Debts Owed to Governmental Units

(from Schedule E)

   $     

Claims for Death or Personal Injury While Debtor Was Intoxicated (from Schedule
E) (whether disputed or undisputed)

   $     

Student Loan Obligations (from Schedule F)

   $     

Domestic Support, Separation Agreement, and Divorce Decree Obligations Not
Reported on Schedule E

   $     

Obligations to Pension or Profit-Sharing, and Other Similar Obligations (from
Schedule F)

   $     

TOTAL

   $     

State the following:

     

Average Income (from Schedule I, Line 16)

   $     

Average Expenses (from Schedule J, Line 18)

   $     

Current Monthly Income (from Form 22A Line 12; OR, Form 22B Line 11;OR, Form 22C
Line 20)

   $     

State the following:

     

1. Total from Schedule D, “UNSECURED PORTION, IF ANY” column

      $                     

2. Total from Schedule E, “AMOUNT ENTITLED TO PRIORITY” column.

   $     

3. Total from Schedule E, “AMOUNT NOT ENTITLED TO PRIORITY, IF ANY” column

      $  

4. Total from Schedule F

      $  

5. Total of non-priority unsecured debt (sum of 1, 3, and 4)

      $  

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

B6 Declaration (Official Form 6 - Declaration) (12/07)

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)    Chapter
   7

DECLARATION CONCERNING DEBTOR’S SCHEDULES

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the of the corporation named as debtor in this case, declare under penalty of
perjury that I have read the foregoing summary and schedules, consisting of 30
sheets, and that they are true and correct to the best of my knowledge,
information, and belief.

 

Date 11/25/2009   Signature     /s/ Christopher Clemente     Christopher
Clemente

Penalty for making a false statement or concealing property: Fine of up to
$500,000 or imprisonment for up to 5 years or both.

18 U.S.C. §§ 152 and 3571.

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

United States Bankruptcy Court

Northern District of Georgia, Atlanta Division

 

In re    Parker Chandler Homes, LLC    Case No.           Debtor(s)    Chapter
   7

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the undersigned counsel for
Parker Chandler Homes, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental
unit, that directly or indirectly own(s) 10% or more of any class of the
corporation’s(s’) equity interests, or states that there are no entities to
report under FRBP 7007.1:

Comstock Homebuilding

Companies, Inc.

11465 Sunset Hills Rd; #500

Reston, VA 20190

 

¨ None [Check if applicable]

 

11/25/2009     /s/ Paul Reece Marr

Date

   

Paul Reece Marr

Signature of Attorney or Litigant

Counsel for Parker Chandler Homes, LLC

Paul Reece Marr, P.C.

Suite 960

300 Galleria Parkway

Atlanta, GA 30339

(770) 984-2255

pmarr@mindspring.com

 

Software Copyright (c) 1996-2009 Best Case Solutions, Inc. - Evanston, IL -
(800) 492-8037    Best Case Bankruptcy



--------------------------------------------------------------------------------

SUPPLEMENTAL MATRIX

Anand Narayanan and

Sunitha Subbarao

2910 Buford Dr; Apt. 910

Buford, GA 30519

Douglas Thompson, Esq.

Douglas Thompson, PC

1872-C Independence Square

Dunwoody, GA 30338

Marc V. Thomses, Esq.

Merbaum Law Group, PC

5755 North Point Pkwy

Suite 284

Alpharetta, GA 30004

Rajendra Tummala

1880 Lynwood Place

Alpharetta, GA 30004

Soon Tan

12260 Osprey Drive

Alpharetta, GA 30004

William Rogers, Esq.

Whelchel, Dunlap, et al

PO Box one

Gainesville, GA 30503



--------------------------------------------------------------------------------

UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

 

In re:   :    Case No. 09-90334-MHM   :    PARKER CHANDLER HOMES, LLC,   :   
Chapter 7   :   

Debtor.

  :        :   

CERTIFICATE OF SERVICE

I, Paul Reece Marr, certify that I am over the age of 18 and that on the below
referenced date I served a copy of the attached STATEMENT OF FINANCIAL AFFAIRS,
SCHEDULES, AND SUPPLEMENTAL MATRIX by first class U.S. Mail, with adequate
postage prepaid on the following persons or entities at the addresses stated on
the attached list:

Tamara Miles Ogier

Ellenberg, Ogier,

Rothschild & Rosenfeld

170 Mitchell St. S.W.

Atlanta, GA 30303

This the 25th day of November, 2009.

 

/s/ Paul Reece Marr Paul Reece Marr

Paul Reece Marr, P.C.

300 Galleria Pkwy; Ste 960

Atlanta, GA 30339

770/984-2255

 

–2–